DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 June 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “60” has been used to designate both a "pump", as shown in Figure 1, and "trapped or old agent", as shown in Figure 2.
   It is not clear how or why two "pumps" have been placed within the tubing (40).

The drawings are objected to because of the following:
   Figure 3:  Blank reference boxes (100-190) should all be labeled with their representative structure in order to more easily identify the structure quickly that is utilized in the invention without having to read through the specification.
      For example, reference box (170), should be labeled -- Microprocessor --.  See 37 C.F.R. 1.83(a) below.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of § 1.81(d). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

[31 FR 12923, Oct. 4, 1966; 43 FR 4015, Jan. 31, 1978; paras. (a) and (c) revised, 60 FR 20195, Apr. 25, 1995, effective June 8, 1995; para. (a) revised, 69 FR 56481, Sept. 21, 2004, effective Oct. 21, 2004; para. (a) revised, 78 FR 62368, Oct. 21, 2013, effective Dec. 18, 2013]

PLEASE NOTE THAT A REFERENCE NUMERAL IS NOT A LABEL.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
   With respect to the limitation of claim 7, the claim appears to merely recite the same sentence that was presented in the Summary of the Invention section of the specification (page 5, lines 5-6) without providing any explanation of how the machine learning algorithm can be used to improve the speed of establishing the time-variant characteristic.  The specification fails to provide any direction, such as disclosing the 

   With respect to the limitation of claim 9, the claim appears to merely recite the same sentence that was presented in the Summary of the Invention section of the specification (page 5, lines 6-7) without providing any explanation of how the machine learning algorithm can be used to improve the consistency of the oscillating flow.  The specification fails to provide any direction, such as disclosing the specific algorithm used or the process by which the processor is trained to improve the consistency of the oscillating flow.  Additionally, this process is deemed to be novel by applicant such that the state of the prior art is lacking with respect to the claim language, thus also contributing to a lack of enablement as it relates to using a machine learning algorithm to improve the consistency of the oscillating flow.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,234,006 (Sunshine et al.).
   With respect to the limitations of claim 12, Sunshine et al. disclose a system (100a) comprising:
      a port in fluid communication with a medium containing an agent (an e-nose analyzer (100a) having a wand (130a) having an inlet/port for introducing the medium containing the agent of interest into the system - Figure 5);
      a station in fluid communication with the port (the medium is introduced through the wand (130a) into an area/station containing a sensor module (150a) - Figure 5); and
      a medium oscillation source to impart an oscillating flow of the medium through the 10station (a pump (560) is utilized to draw the medium into the system; and system is capable of being operated in a "sniff" mode (col. 18, lines 16-42 - Figure 14), which is suggestive of oscillating flow rather than continuous flow).

   With respect to the limitation of claim 13, Sunshine et al. appear to disclose that the station comprises a collection station for the collection of an amount of the the medium and agent of interest are collected within the system for exposure to the sensor module.  Sniffing suggests multiple short sample draws into the system).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, 10, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,234,006 (Sunshine et al.) in view of "Temperature Modulation of a Catalytic Gas Sensor" (Brauns et al.).

	   With respect to the limitations of claim 1, Sunshine et al. disclose an agent detection method comprising:
      subjecting a sensor (150a) to oscillating flow of a medium containing an agent of interest (an analyzer is provided with a pump (560), which is utilized to draw the medium into the system; the analyzer is capable of being operated in a "sniff" mode (col. 18, lines 16-42 - Figure 14), which is suggestive of oscillating flow rather than continuous flow; a sensor module (150a), which may include catalytic gas sensors (col.10, lines 36-39 and 48), is exposed to the drawn sample medium); and 
col. 5, lines 64-66).  Sunshine et al. further disclose an electrical circuit that controls the temperature of the array of vapor sensors (col. 4, lines 26-29); but fail to disclose 5establishing a time-variant characteristic associated with the agent of interest from information received from the sensor; and detecting the agent of interest from evaluation of the time-variant characteristic.
   Brauns et al. disclose a method of temperature modulation of a catalytic gas sensor, whereby a time-variant characteristic associated with the agent of interest from information received from the sensor is established (abstract and pages 20375-20377 - time variant temperature control of the heats of reaction is utilized to produce a high-precise electronic device - Figure 3); and detecting the agent of interest from evaluation of the time-variant characteristic (pages 20738-20739 and Figures 7-8).  Modifying the invention of Sunshine et al. to provide temperature control would have been obvious to one of ordinary skill in the art at the time of filing to create a sensor that is free of drift effects or other offsets caused by fluctuation of the environmental temperature (page 20379, section 5, lines 3-5).

   With respect to the limitation of claim 2, Sunshine et al. further disclose that subjecting the sensor to the oscillating flow comprises subjecting a single sensor to the oscillating flow (each sensor of the array of sensors contained in the sensor module (150a/b) comprises a single sensor that is subjected to flow.  Although the sensor module can include one sensor - col. 3, lines 8-9).  

the sensor module (150a/b) subjected to oscillating flow contains an array of sensors - col. 9, lines 29-34 and col. 10, lines 36-37 and 48).  

   With respect to the limitations of claims 4 and 5, Sunshine et al. further disclose that the  medium is a gas (col. 5, lines 61-63 and col. 7, lines 22-24) or a liquid (col. 5, lines 61-63 and col. 7, lines 22-24).

   With respect to the limitation of claim 6, Sunshine et al. further disclose that the agent of interest is a chemical (col. 5, lines 63-66).

   With respect to the limitation of claim 8, Sunshine et al. further disclose employing a machine learning algorithm to improve the speed of detecting the agent of interest (processor employs a machine learning 25algorithm (col. 14, lines 23-24 - neural networks are a subset of machine learning.  Additionally, pattern recognition is a data analysis method that uses machine learning algorithms to automatically recognize patterns and regularities in data. These analyses are suitable for identifying analytes and quantifying concentration including principle component analysis - col. 14, lines 20-22, which would ease in detecting, which would also speed in detecting).

   With respect to the limitation of claim 10, Sunshine et al. appear to further disclose continuously subjecting, establishing and detecting for a predetermined time the period of time that the mode of sniffing for an agent of interest is engaged would require continuously subjecting, establishing, and detecting during the period of time without resetting the sensor (purging the analyzer).

   With respect to the limitation of claim 14, Sunshine et al. appear to further disclose that the system further comprising a processor (the system is provided with a processor to control the e-nose device - col. 8, lines 44-46); wherein the agent is an agent of interest (col. 5, lines 64-66); 15wherein the station is a sensor station (the medium is introduced through the wand (130a) into an area/station containing a sensor module (150a) - Figure 5, which may include sensors such as catalytic sensors - col.10, lines 36-39 and 48).  Sunshine et al. further disclose an electrical circuit that controls the temperature of the array of vapor sensors (col. 4, lines 26-29); but fail to disclose a system wherein the processor establishes a time-variant characteristic associated with the agent of interest from information received from the sensor station; and detects the agent of interest from evaluation of the time-variant characteristic.
   Brauns et al. disclose a method of temperature modulation of a catalytic gas sensor, whereby a time-variant characteristic associated with the agent of interest from information received from the sensor is established (abstract and pages 20375-20377 - time variant temperature control of the heats of reaction is utilized to produce a high-precise electronic device - Figure 3); and detecting the agent of interest from evaluation of the time-variant characteristic (pages 20738-20739 and Figures 7-8).  Modifying the invention of Sunshine et al. to provide temperature control would have been obvious to page 20379, section 5, lines 3-5).

   With respect to the limitation of claim 2015, Sunshine et al. disclose that the sensor station comprises an array of sensors (sensor module (150a) located with the sensor station comprise an array of sensor - col. 9, lines 29-34 - Figures 7A/B).

   With respect to the limitation of claim 16, Sunshine et al. further appear to disclose that the medium is selected from the group consisting of a gas and a liquid (col. 5, lines 61-63  and col. 7, lines 22-24).
 
   With respect to the limitation of claim 17, Sunshine et al. further disclose that the agent of interest is a chemical (col. 5, lines 63-66).

	   With respect to the limitation of claim 18, Sunshine et al. further disclose wherein the processor further employs a machine learning 25algorithm (col. 14, lines 23-24 - neural networks are a subset of machine learning.  Additionally, pattern recognition is a data analysis method that uses machine learning algorithms to automatically recognize patterns and regularities in data).


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
   Prior art was not relied upon to reject claims 7, 9, and 11 because the prior art of record fails to teach and/or make obvious the following:
      Claim 7:  Providing a method employing a machine learning algorithm to improve the speed of establishing the time-variant characteristic in combination with all of the limitations of the base claim.
      Claim 9:  Providing a method employing a machine learning 20algorithm to improve the consistency of the oscillating flow in combination with all of the limitations of the base claim. 
      Claim 11:  Providing a method comprises creating, in the liquid, a bubble of gas containing the agent of interest, and then subjecting the sensor to the oscillating flow of the gas in the bubble; wherein the bubble is stable in proximity to the sensor for a time sufficient to complete 5the step of subjecting the sensor to the oscillating flow in combination with all of the limitations of the base claim. 


Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


s 7 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   The prior art discloses various gas analyzers that "sniff" the environment.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DANIEL S LARKIN/Primary Examiner, Art Unit 2856